Citation Nr: 0324456	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  94-42 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder.  

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to service connection for a low back 
disorder.  

4.	Entitlement to service connection for dizziness and loss 
of balance, claimed as either chronic disabilities 
resulting from an undiagnosed illness or as a residual 
of having been struck by lightning.  

5.	Entitlement to an initial evaluation in excess of 10 
percent for psoriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On December 12, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Contact the National Personnel Records Center 
(NPRC) and verify all of the veteran's dates of 
active duty, active duty for training, and inactive 
duty for training. 

2.	Make arrangements with the appropriate VA medical 
facilities for following examinations: psychiatric, 
orthopedic, an ears, nose, and throat (ENT), 
neurological, and dermatology.  Send the claims 
file to the examiners for review.  Request that 
each examination specifically include all indicated 
studies and tests (to include x-rays, range of 
motion in degrees, electromyography, and 
audiological testing), and all clinical findings 
should be reported in detail.  

a.	As to the claims of service connection for a 
psychiatric disorder, tinnitus, a low back 
disorder, and any residuals of having been 
struck by lightning, to include burns, 
dizziness, and loss of balance, ask the 
appropriate examiner to provide an opinion as 
to the following questions:  
1.	Whether the veteran currently suffers 
from the claimed disability (i.e., a 
psychiatric disorder, tinnitus, a low 
back disorder, and/ or burns, 
dizziness, and loss of balance), and; 
if so, what is the diagnosis and the 
disease processes causing the 
disability?  
2.	Whether it is at least as likely as not 
that any diagnosed disability developed 
during service or are otherwise related 
to military service?
In answering these questions the examiner 
should comment on the June 1959 service 
medical record, which shows the veteran's 
complaints, diagnoses, and treatment following 
his report of having been struck by lightning; 
and the December 1998 VA audiological 
examination, which diagnose tinnitus.
b.	As to the claims of service connection for 
dizziness and loss of balance, claimed as 
chronic disabilities resulting from an 
undiagnosed illness, ask the ENT and the 
neurological examiners to answer the following 
questions:  
1.	Does the veteran have dizziness and 
loss of balance?  
2.	If he does, specify whether the veteran 
has objective indications of chronic 
disability that cannot, by history, 
physical examination, or laboratory 
tests, be attributed to any known 
clinical diagnosis (including the 
veteran's service connected hearing 
loss)?  
3.	Whether any currently diagnosed 
dizziness and/or loss of balance are 
due to manifestations of an undiagnosed 
illness caused by the veteran's Gulf 
War service, as opposed to some other 
known disability, such as the veteran's 
service connected hearing loss?  
c.	As to claim for an initial evaluation in 
excess of 10 percent for psoriasis, ask the 
dermatology examiner to answer the following 
questions:  
1.	i.  What is the exact location and size 
of the areas effected by psoriasis?  
2.	As to each separate area identified, 
specify whether the symptomatology 
associated with the veteran's service-
connected psoriasis does or does not 
include (i) eczema with exfoliation, 
(ii) exudation, constant exudation, 
(iii) itching, (iv) constant itching, 
(v) extensive lesions, (vi) 
ulcerations, (vii) extensive 
exfoliation or crusting, and/or (viii) 
systemic or nervous manifestations.  
3.	Specify whether the symptomatology 
associated with the veteran's service-
connected psoriasis does or does not 
include, (i) more than 40 percent of 
the entire body, (ii) more than 40 
percent of exposed areas affected, 
(iii) constant or near-constant 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period, (iv) 20 to 40 
percent of the entire body, (v) 20 to 
40 percent of exposed areas affected, 
or (vi) systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, 
but not constantly, during the past 12-
month period.  
4.	Specify whether the veteran's service-
connected psoriasis has caused marked 
disfigurement or exceptionally 
repugnancy.  
5.	Specify whether the psoriasis has 
caused disfigurement of the head, face, 
or neck (i) with visible or palpable 
tissue loss and either gross distortion 
or asymmetry of three or more features 
or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with 
six or more characteristics of 
disfigurement, (ii) with visible or 
palpable tissue loss and either gross 
distortion or asymmetry of two features 
or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with 
four or five characteristics of 
disfigurement, or (iii) with visible or 
palpable tissue loss and either gross 
distortion or asymmetry of one feature 
or paired set of features (nose, chin, 
forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with 
two or three characteristics of 
disfigurement. 
Note: The 8 characteristics of 
disfigurement are as follows: a scar 5 
or more inches (13 or more cm.) in 
length, a scar at least one-quarter 
inch (0.6 cm.) wide at widest part, a 
surface contour of scar elevated or 
depressed on palpation, a scar adherent 
to underlying tissue, skin hypo-or 
hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.), skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. 
cm.), underlying soft tissue missing in 
an area exceeding six square inches (39 
sq. cm.), and skin indurated and 
inflexible in an area exceeding six 
square inches (39 sq. cm.).  
6.	Specify whether the psoriasis equates 
to a "deep scar" or caused loss of 
motion in area other than the head, 
face, or neck and which cover (i) area 
or areas exceeding 144 square inches 
(929 sq. cm.), (ii) area or areas 
exceeding 72 square inches (465 sq. 
cm.), or (iii) area or areas exceeding 
12 square inches (77 sq. cm.).  (Note. 
A deep scar is one associated with 
underlying soft tissue damage).  
7.	Photographs of the areas should be 
taken.

All examination findings, along with a complete 
rationale for all opinions expressed should be set 
forth.

3.	After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





